In a proceeding brought by distributees of the decedent to adjudicate that certain shares of stock, registered in the name of the widow of the decedent, the administratrix herein, are the property of the estate, and to direct her to file an additional bond, the appeal is from a decree (designated in the notice of appeal as an order) of the Surrogate’s Court, Kings County, adjudicating that the shares of stock are the property of the widow and dismissing the petition. Decree affirmed, with costs to respondent, payable out of the estate. No opinion. Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.